EXHIBIT 10.1

EXECUTION COPY

 

 

 

INCREASE JOINDER AGREEMENT

dated as of December 7, 2011,

among

NOVELIS INC.,

as the Borrower,

AV METALS INC.,

THE SUBSIDIARY GUARANTORS,

BANK OF AMERICA, N.A.,

as Administrative Agent,

J.P. MORGAN SECURITIES LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners,

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

CITIBANK, N.A.,

THE ROYAL BANK OF SCOTLAND PLC

and

WELLS FARGO BANK, N.A.,

as Co-Documentation Agents,

AND

THE LENDERS SIGNATORY HERETO

 

 



--------------------------------------------------------------------------------

INCREASE JOINDER AGREEMENT

INCREASE JOINDER AGREEMENT, dated as of December 7, 2011 (this “Agreement”), by
and among NOVELIS INC. (the “Borrower”), AV METALS INC. (“Holdings”), the
Subsidiary Guarantors (as defined in the Credit Agreement referred to below),
NOVELIS ITALIA S.P.A., and NOVELIS FOIL FRANCE S.A.S. (together, the “Third
Party Security Providers” and each, a “Third Party Security Provider”), BANK OF
AMERICA, N.A., as Administrative Agent under the Credit Agreement referred to
below, and the Lenders (as defined in the Credit Agreement referred to below)
signatory hereto (the “Term B-2 Loan Lenders”).

PRELIMINARY STATEMENTS:

WHEREAS, reference is made to the Credit Agreement, dated as of December 17,
2010 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein,
unless otherwise defined herein, being used herein as therein defined), among
the Borrower, Holdings, the Subsidiary Guarantors, the Lenders, the
Administrative Agent, Bank of America, N.A., as Collateral Agent, JPMorgan Chase
Bank, N.A., as Syndication Agent, Citibank, N.A., The Royal Bank of Scotland plc
and UBS Securities LLC, as Co-Documentation Agents, Merrill Lynch, Pierce,
Fenner and Smith Incorporated and J.P. Morgan Securities LLC, as Joint Lead
Arrangers, and Merrill Lynch, Pierce, Fenner and Smith Incorporated, J.P. Morgan
Securities LLC, Citigroup Global Markets Inc., RBS Securities Inc. and UBS
Securities LLC, as Joint Bookrunners.

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request the establishment of Incremental Term Loan Commitments by,
among other things, entering into one or more Increase Joinders.

WHEREAS, Section 2.23(c) of the Credit Agreement provides that a joinder
agreement effecting Incremental Term Loan Commitments may, without the consent
of any other Lenders, effect such amendments to the Credit Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of Section 2.23 of the Credit
Agreement, and the parties hereto acknowledge that the amendments set forth
herein are made pursuant to such Section.

WHEREAS, the Borrower has requested Incremental Term Loans in an aggregate
principal amount of $225,000,000 (the “Term B-2 Loans”; the Incremental Term
Loan Commitments relating thereto, the “Term B-2 Loan Commitments”).

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. Terms of the Term B-2 Loans and Term B-2 Loan Commitments. Each Term
B-2 Loan Lender signatory hereto hereby agrees to commit to provide its Term B-2
Loan Commitment, as set forth on Schedule I attached hereto, on the following
terms and conditions:

(a) Term Loans. Except as set forth in this Agreement, the terms of each Term
B-2 Loan advanced pursuant to this Agreement (including, without limitation, the
Applicable Margin with respect thereto) shall be identical to the terms of the
Initial Term Loans as in effect under the Credit Agreement on the date hereof;
provided that the Term B-2 Loans shall be subject to the provisions of Section 3
below.

 

2



--------------------------------------------------------------------------------

(b) Proposed Borrowing. This Agreement represents the Borrower’s request to
borrow Term B-2 Loans from the Term B-2 Loan Lenders as follows (the “Proposed
Borrowing”):

 

i. Class of Proposed Borrowing:

   Incremental Term Loan

ii. Principal amount of Proposed Borrowing:

   $225,000,000

iii. Date of Proposed Borrowing: (which is a Business Day)

   December 7, 2011

iv. Type of Borrowing

   Eurodollar Rate Borrowing

v. Applicable Margin

   Same as Initial Term Loans

vi. Interest Period and the last day thereof

   See Section 3(a) below

vii. Prepayments

   The Term B-2 Loans shall be subject to mandatory prepayments and optional
prepayments on the same basis as the Initial Term Loans.

viii. Amortization

   The Borrower shall pay to the Administrative Agent, for the account of the
Term B-2 Lenders, on the dates set forth on Schedule II hereto, a principal
amount of the Term B-2 Loans equal to the amount set forth on Schedule II hereto
under the caption “Term B-2 Loan Amount” for such date (as adjusted from time to
time pursuant to Section 2.10(g) of the Credit Agreement), together in each case
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.

ix. Maturity Date

   March 10, 2017.

x. Upfront Fee

   The Borrower agrees to pay on the Increase Effective Date to each Term B-2
Lender party to this Agreement, as fee compensation for the funding of such Term
B-2 Loan Lender’s Term B-2 Loan, a non-refundable funding fee in an amount equal
to 2.50% of the stated principal amount of such Term B-2 Loan Lender’s Term B-2
Loan funded on the Increase Effective Date, which fee may be paid with the
proceeds of the Term B-2 Loans.

xi. Funds are requested to be disbursed to Borrower’s account with Deutsche Bank
NY:

   Account No. 00-472-083

 

3



--------------------------------------------------------------------------------

SECTION 2. Term B-2 Loan Lenders; Terms of Funding.

(a) Each Term B-2 Loan Lender acknowledges and agrees that upon its execution of
this Agreement and the making of Term B-2 Loans, the Term B-2 Loan Lender shall
become a “Lender” under, and for all purposes of, the Credit Agreement and the
other Loan Documents, and shall be subject to and bound by the terms thereof,
and shall perform all the obligations of and shall have all rights of a Lender
thereunder.

(b) Subject to the satisfaction of the terms and conditions hereof, each Term
B-2 Loan Lender will provide funds in Dollars equal in amount to its Term B-2
Loan Commitment to such account as the Administrative Agent may designate.
Administrative Agent will transfer such funds so received to the Borrower’s
deposit account described in clause 1(b)(xi) above.

(c) The proceeds of the Term B-2 Loans advanced pursuant to this Agreement will
be utilized for general corporate purposes, including permitted acquisitions and
investments (which may include the acquisition of (x) all or a portion of the
equity interests in Novelis Korea Limited not currently owned by the Borrower or
its Subsidiaries or (y) one or more entities holding all or a portion of such
equity interests in Novelis Korea Limited).

SECTION 3. Credit Agreement Governs.

(a) The Term B-2 Loans advanced pursuant to this Agreement shall be subject to
the provisions of the Credit Agreement and the other Loan Documents and shall
constitute and be deemed “Term Loans” under and pursuant to the provisions of
the Credit Agreement and the other Loan Documents and shall share ratably in the
benefits of the Credit Agreement and the other Loan Documents with all other
Term Loans and, except as expressly set forth in this Agreement, shall be
identical in all respect to the Initial Term Loans (including as to maturity
date and Applicable Margin); provided that the Borrower agrees to pay each Term
B-2 Loan Lender on the Increase Effective Date an upfront fee equal to 2.50% of
the aggregate amount of the Term B-2 Loan Commitments of such Term B-2 Loan
Lender. Notwithstanding any provision of the Credit Agreement to the contrary,
during the Stub Interest Period (as defined below), the Eurodollar Rate
applicable to the Term B-2 Loans advanced pursuant to this Agreement shall be
equal to the Eurodollar Rate applicable to the Initial Term Loans that are
Eurodollar Rate Borrowings outstanding on the Increase Effective Date. For
purposes of this Agreement, the term “Stub Interest Period” shall mean the
period beginning on the Increase Effective Date and ending on the last day of
the Interest Period in effect on the Increase Effective Date with respect to the
then outstanding Initial Term Loans that are Eurodollar Rate Borrowings (which
is December 30, 2011). The Term B-2 Loans advanced pursuant to this Agreement
shall share ratably in optional and mandatory prepayments of Term Loans.

(b) All conversions to Base Rate Borrowings or Eurodollar Rate Borrowings or
continuations of Eurodollar Rate Borrowings shall be ratable among the Initial
Term Loans and the Term B-2 Loans.

 

4



--------------------------------------------------------------------------------

SECTION 4. Conditions to Effectiveness. This Agreement shall become effective on
the date (the “Increase Effective Date”) that each of the conditions set forth
in this Section 4 have been satisfied:

(a) Execution of Counterparts. The Administrative Agent shall have received
counterparts of (i) this Agreement executed by (A) the Borrower, (B) Holdings,
(C) the Subsidiary Guarantors, (D) the Third Party Security Providers, (E) the
Administrative Agent and (F) the Term B-2 Loan Lenders and (ii) amendments to
the other Loan Documents or other documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Agreement executed by the parties thereto.

(b) Corporate Documents. The Administrative Agent shall have received:

1. a certificate of the secretary, assistant secretary or managing director
(where applicable) of the Borrower dated as of the Increase Effective Date,
certifying (A) that each Organizational Document (or its equivalent including
the constitutional documents) of the Borrower delivered to the Administrative
Agent on the Closing Date is in full force and effect as of the Increase
Effective Date and has not been modified, rescinded or amended since the Closing
Date, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors and/or shareholders, as applicable, of the
Borrower authorizing the execution, delivery and performance of this Agreement,
the other Loan Documents executed as of the Increase Effective Date to which the
Borrower is a party and the borrowings hereunder, and that such resolutions, or
any other document attached thereto, have not been modified, rescinded, amended
or superseded and are in full force and effect, (C) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of the Borrower (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary, assistant secretary or managing director executing
the certificate in this clause (i), and other customary evidence of incumbency)
and (D) that the borrowing, guarantee, or granting of Liens with respect to the
Loans or any of the other Secured Obligations would not cause any borrowing,
guarantee, security or similar limit binding on any Loan Party to be exceeded;

2. copies of resolutions duly adopted by the Board of Directors and/or
shareholders, as applicable, of Holdings, each Subsidiary Guarantor and each
Third Party Security Provider authorizing the execution, delivery and
performance of this Agreement and the other Loan Documents executed as of the
Increase Effective Date to which such person is a party, certified as of the
Increase Effective Date by the secretary, assistant secretary or managing
director (where applicable) of such Loan Party or Third Party Security Provider,
as applicable, as being in full force and effect without modification,
rescindment or amendment (provided that notwithstanding the foregoing, such
resolutions of the Subsidiary Guarantors or Third Party Security Providers may
be executed and certified as of such earlier dates as may be agreed to by the
Administrative Agent in its sole discretion).

(c) No Default. No Default shall have occurred and be continuing or would result
from the borrowings to be made on the Increase Effective Date or from the
application of the proceeds therefrom.

(d) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in ARTICLE III of the Credit Agreement and
Section 6 of this Agreement or in any other Loan Document shall be true and
correct in all material respects on and as of the Increase Effective Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such

 

5



--------------------------------------------------------------------------------

representation and warranty shall have been true and correct in all material
respects as of such earlier date. Each of the representations and warranties
made by any Third Party Security Provider set forth in and Section 7 of this
Agreement or in any other Loan Document shall be true and correct in all
material respects on and as of the Increase Effective Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such earlier date.

(e) No Legal Bar. With respect to each Lender, no order, judgment or decree of
any Governmental Authority shall purport to restrain such Lender from making any
Loans to be made by it. No injunction or other restraining order shall have been
issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by the Credit Agreement or the making of Loans thereunder.

(f) Senior Secured Net Leverage Ratio. After giving pro forma effect to the
borrowings to be made on the Increase Effective Date and to the consummation of
any Permitted Acquisition or other Investment or application of funds made with
the proceeds of such borrowings, the Senior Secured Net Leverage Ratio at such
date shall be not greater than 2.5 to 1.0 (provided that in calculating the
Senior Secured Net Leverage Ratio, the proceeds of the Term B-2 Loans shall be
excluded from Unrestricted Cash).

(g) Increase Effective Date Certificate. The Administrative Agent shall have
received a certificate, dated the Increase Effective Date and signed by a
Responsible Officer of the Borrower, confirming compliance with the conditions
precedent set forth in (i) this Section 4 and (ii) Section 4.02 of the Credit
Agreement as of the Increase Effective Date.

(h) Legal Opinions. The Administrative Agent shall have received a favorable
written opinion of Torys LLP, special counsel for the Loan Parties (A) dated the
Increase Effective Date, (B) addressed to the Administrative Agent and the
Lenders, (C) covering such matters incident to this Agreement, the Credit
Agreement as amended by this Agreement, the other Loan Documents executed as of
the Increase Effective Date and the transactions contemplated hereby and thereby
as the Administrative Agent may reasonably require and (D) be in form and
substance reasonably satisfactory to the Administrative Agent.

(i) Payment of Fees and Expenses. The Borrower shall have paid all fees agreed
to between J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner and
Smith Incorporated, as joint lead arrangers of the Term B-2 Loans (in such
capacities, the “Arrangers”), the Administrative Agent and the Borrower in
connection with this Agreement and, to the extent invoiced prior to the date
hereof, all reasonable out-of-pocket expenses incurred by the Arrangers and the
Administrative Agent, including the reasonable fees, charges and disbursements
of Skadden, Arps, Slate, Meagher and Flom LLP, as counsel for the Arrangers and
the Administrative Agent and any other counsel for the Arrangers and the
Administrative Agent, in connection with this Agreement and for all services
related to the Credit Agreement from and after the Closing Date.

(j) Solvency. At the time of and immediately following the borrowings to be made
on the Increase Effective Date and after giving effect to the application of the
proceeds of the Term B-2 Loans and the operation of the Contribution,
Intercompany, Contracting and Offset Agreement, (a) the fair value of the assets
of each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will exceed its debts and liabilities, subordinated, contingent,
prospective or otherwise; (b) the present fair saleable value of the property of
each Loan Party (individually and on a consolidated basis with its Subsidiaries)
will be greater than the amount that will be required to pay the probable
liability of its debts

 

6



--------------------------------------------------------------------------------

and other liabilities, subordinated, contingent, prospective or otherwise, as
such debts and other liabilities become absolute and matured; (c) each Loan
Party (individually and on a consolidated basis with its Subsidiaries) will be
able to pay its debts and liabilities, subordinated, contingent, prospective or
otherwise, as such debts and liabilities become absolute and matured; (d) each
Loan Party (individually and on a consolidated basis with its Subsidiaries) will
not have unreasonably small capital with which to conduct its business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Increase Effective Date; and (e) each Loan Party is not
“insolvent” as such term is defined under any bankruptcy, insolvency or similar
laws of any jurisdiction in which any Loan Party is organized or incorporated
(as applicable), or otherwise unable to pay its debts as they fall due.

SECTION 5. Covenants. Each Loan Party warrants, covenants and agrees that each
Loan Party will, and will cause each of its Restricted Subsidiaries to, and each
Third Party Security Provider warrants, covenants and agrees that such Third
Party Security Provider will:

(a) Date-Down Endorsements. With respect to each Loan Party, upon the reasonable
request of the Administrative Agent or the Collateral Agent, at the expense of
the Borrower, with respect to each Mortgage of property located in the United
States, use commercially reasonable efforts to promptly deliver to the
Collateral Agent customary date-down endorsements from the Title Company with
respect to the Collateral Agent’s lender’s policies of title insurance for the
Mortgaged Properties which shall, among other things, confirm that the lien and
priority of each Mortgage shall be unaffected as a result of the amendments to
each Mortgage of property located in the United States.

(b) Further Assurances of Loan Parties. With respect to each Loan Party, at any
time or from time to time upon the reasonable request of the Administrative
Agent or the Collateral Agent, at the expense of the Borrower, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent or the Collateral Agent may reasonably request in
order to effect fully the purposes of this Agreement and the other Loan
Documents including without limitation, any actions that the Administrative
Agent may deem reasonably necessary or advisable to insure that the Obligations
represented by the Term B-2 Loans are guaranteed by all Guarantors and secured
by all Collateral. In furtherance and not in limitation of the foregoing, the
Loan Parties shall take such actions as the Administrative Agent or the
Collateral Agent may reasonably request from time to time (including, without
limitation, the execution and delivery of amendments or supplements to the
guaranties, security agreements, pledge agreements, mortgages, deeds of trust,
landlord’s consents and estoppels, stock powers, financing statements and other
documents, the filing or recording of any of the foregoing, and opinions
covering any of the foregoing) to ensure that the Secured Obligations (including
without limitation, those Obligations represented by the Term B-2 Loans) are
guaranteed by the Guarantors, on a First Priority basis, and are secured by
substantially all of the property (other than such property specifically
excluded by the terms of the Credit Agreement and the other Loan Documents) of
the Loan Parties on a First Priority basis; provided that the Loan Parties’
using commercially reasonable efforts with respect to obtaining any such
agreements from Persons who are not a Loan Party or in the control of any Loan
Party shall satisfy the requirements of this covenant. The Borrower and each
Subsidiary Guarantor agree to use commercially reasonable efforts to cause their
counsels to deliver such legal opinions, lien searches, title insurance and
other documentation as the Administrative Agent may reasonably request in
connection with or relating to the foregoing. For the avoidance of doubt, any
guarantee or security provided under this Section 5 shall be concurrently
provided to the Revolving Credit Secured Parties to the extent required by the
Intercreditor Agreement.

(c) Further Assurances of Third Party Security Providers. With respect to each
Third Party Security Provider, at any time or from time to time upon the
reasonable request of the Administrative Agent or the Collateral Agent, at the
expense of the Borrower, promptly execute, acknowledge and deliver such further
documents and do such other acts and things as the Administrative Agent or the
Collateral Agent may reasonably request in order to effect fully the purposes of
this

 

7



--------------------------------------------------------------------------------

Agreement and the other Loan Documents including without limitation, any actions
that the Administrative Agent may deem reasonably necessary or advisable to
insure that the Obligations represented by the Term B-2 Loans are secured by all
Collateral of such Third party Security Provider. In furtherance and not in
limitation of the foregoing, each Third Party Security Provider shall take such
actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time (including, without limitation, the execution and
delivery of amendments or supplements to the security agreements, pledge
agreements and other documents, the filing or recording of any of the foregoing,
and opinions covering any of the foregoing) to ensure that the Secured
Obligations (including without limitation, those Obligations represented by the
Term B-2 Loans) are secured by the Collateral pledged by such Third Party
Security Provider on a First Priority basis; provided that such Third Party
Security Provider’s using commercially reasonable efforts with respect to
obtaining any such agreements from Persons who are not a Loan Party or a Third
Party Security Provider or in the control of any Loan Party or any Third Party
Security Provider shall satisfy the requirements of this covenant. Each Third
Party Security provider agree to use commercially reasonable efforts to cause
their counsels to deliver such legal opinions, lien searches, and other
documentation as the Administrative Agent may reasonably request in connection
with or relating to the foregoing. For the avoidance of doubt, any security
provided under this Section 5 shall be concurrently provided to the Revolving
Credit Secured Parties to the extent required by the Intercreditor Agreement.

SECTION 6. Loan Parties’ Representations and Warranties. Each Loan Party
represents and warrants as follows:

(a) Power; Authorization; Enforceable Obligations. Each Loan Party has the
requisite power and authority to enter into and deliver this Agreement. The
execution, delivery and performance of this Agreement has been duly authorized
by all necessary action on the part of each Loan Party. Each of this Agreement
and the Credit Agreement, as amended by this Agreement, constitutes a legal,
valid and binding obligation of each Loan Party, enforceable against each Loan
Party, in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

(b) No Legal Bar. The execution, delivery and performance of this Agreement do
not and will not (i) violate any provision of any material Requirement of Law
applicable to any Loan Party, any of the Organizational Documents of any Loan
Party, or any order, judgment or decree of any court or other Governmental
Authority binding on any Loan Party or, except for violations that could not
reasonably be expected to result in a Material Adverse Effect, any contractual
obligation of any Loan Party or (ii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Loan Party
(other than the Liens created by the Loan Documents or the Revolving Credit
Security Documents).

(c) Accuracy of Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in ARTICLE III of the Credit
Agreement or in any other Loan Document is true and correct in all material
respects on and as of the Increase Effective Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representation and warranty shall have been true and correct in all material
respects as of such earlier date.

(d) No Default. No Default has occurred and is continuing or would result from
the borrowings to be made on the Increase Effective Date or from the application
of the proceeds therefrom.

 

8



--------------------------------------------------------------------------------

(e) Compliance with Credit Agreement; Net Yield. The Term B-2 Loans requested
hereunder are permitted to be made under the terms of the Credit Agreement and
there shall not be any Incremental Net Yield as a result of the Term B-2 Loan
Borrowing.

(f) Solvency. At the time of and immediately following the borrowings to be made
on the Increase Effective Date and after giving effect to the application of the
proceeds of the Term B-2 Loans and the operation of the Contribution,
Intercompany, Contracting and Offset Agreement, (a) the fair value of the assets
of each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will exceed its debts and liabilities, subordinated, contingent,
prospective or otherwise; (b) the present fair saleable value of the property of
each Loan Party (individually and on a consolidated basis with its Subsidiaries)
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent,
prospective or otherwise, as such debts and other liabilities become absolute
and matured; (c) each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will be able to pay its debts and liabilities, subordinated,
contingent, prospective or otherwise, as such debts and liabilities become
absolute and matured; (d) each Loan Party (individually and on a consolidated
basis with its Subsidiaries) will not have unreasonably small capital with which
to conduct its business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Increase Effective Date; and
(e) each Loan Party is not “insolvent” as such term is defined under any
bankruptcy, insolvency or similar laws of any jurisdiction in which any Loan
Party is organized or incorporated (as applicable), or otherwise unable to pay
its debts as they fall due.

SECTION 7. Third Party Security Providers’ Representations and Warranties. Each
Third Party Security Provider represents and warrants as follows:

(a) Power; Authorization; Enforceable Obligations. Each Third Party Security
Provider has the requisite power and authority to enter into and deliver this
Agreement. The execution, delivery and performance of this Agreement has been
duly authorized by all necessary action on the part of each Third Party Security
Provider. Each of this Agreement and each other Loan Document to which a Third
Party Security Provider is a party constitutes a legal, valid and binding
obligation of such Third Party Security Provider, enforceable against such Third
Party Security Provider in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

(b) No Legal Bar. The execution, delivery and performance of this Agreement do
not and will not (i) violate any provision of any material Requirement of Law
applicable to such Third Party Security Provider, any of the Organizational
Documents of such Third Party Security Provider, or any order, judgment or
decree of any court or other Governmental Authority binding on such Third Party
Security Provider or, except for violations that could not reasonably be
expected to result in a Material Adverse Effect, any contractual obligation of
such Third Party Security Provider or (ii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of such Third Party
Security Provider (other than the Liens created by the Loan Documents or the
Revolving Credit Security Documents).

SECTION 8. Validity of Obligations and Liens.

(a) Validity of Obligations. Each of the Loan Parties and each of the Third
Party Security Providers hereby consents to this Agreement and the execution,
delivery and performance of the other Loan Documents, in each case to the extent
party to such Loan Document, to be executed in connection therewith. Each Loan
Party acknowledges and agrees that each Loan Party is, jointly and severally,
indebted to the Lenders and the Agents for the Secured Obligations, without
defense, counterclaim or offset of any kind and each Loan Party hereby ratifies
and reaffirms the validity, enforceability and binding nature of such Secured
Obligations.

 

9



--------------------------------------------------------------------------------

(b) Validity of Guarantees.

1. Each Guarantor, as a Guarantor under ARTICLE VII of the Credit Agreement
hereby (i) acknowledges and agrees to the terms of this Agreement and
(ii) confirms and agrees that, its guarantee under ARTICLE VII of the Credit
Agreement is, and shall continue to be, in full force and effect, and shall
apply to all Secured Obligations (including all Term B-2 Loans) and its
guarantee under ARTICLE VII of the Credit Agreement is hereby ratified and
confirmed in all respects.

2. Holdings and each Guarantor that is a Foreign Subsidiary, as a guarantor
under any Foreign Guarantee to which it is a party hereby (i) acknowledges and
agrees to the terms of this Agreement and (ii) confirms and agrees that, its
guarantees under any Foreign Guarantee to which it is a party are, and shall
continue to be, in full force and effect, and shall apply to all Secured
Obligations (including all Term B-2 Loans) and its guarantees under any such
Foreign Guarantees are hereby ratified and confirmed in all respects, except
that, on and after the effectiveness of this Agreement, each reference in each
Foreign Guarantee to the “Credit Agreement”, “thereunder”, “thereof” or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
this Agreement.

(c) Validity of Liens and Loan Documents. Each Loan Party and each Third Party
Security Provider hereby ratifies and reaffirms the validity and enforceability
(without defense, counterclaim or offset of any kind) of the Liens and security
interests granted by it to secure any of the Secured Obligations by any Loan
Party and any Third Party Security Provider to the Collateral Agent, for the
benefit of the Secured Parties, pursuant to the Loan Documents to which any Loan
Party or any Third Party Security Provider is a party and hereby confirms and
agrees that notwithstanding the effectiveness of this Agreement, and except as
expressly amended by this Agreement, each Loan Document is, and shall continue
to be, in full force and effect and each is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of this Agreement, each
reference in the Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” (and each reference in the Credit Agreement to this “Agreement”,
“hereunder” or “hereof”) or words of like import shall mean and be a reference
to the Credit Agreement as amended by this Agreement; provided that with
reference to the security interest created under the Security Documents governed
by Italian law (the “Italian Pledge Agreements”), the Secured Obligations shall
be limited to those described under the Italian Pledge Agreements.

SECTION 9. Term B-2 Loan Lender Certifications. By its execution of this
Agreement, each Term B-2 Loan Lender hereby certifies that:

(a) It has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement;

(b) It will, independently and without reliance upon the Administrative Agent or
any other Term B-2 Loan Lender or Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;

(c) It appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
and

 

10



--------------------------------------------------------------------------------

(d) It agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender of Term B-2 Loans.

SECTION 10. Notice. For purposes of the Credit Agreement, the initial notice
address of each Term B-2 Loan Lender shall be as set forth below its signature
below.

SECTION 11. Recordation of the Term B-2 Loans. Upon execution and delivery
hereof and the funding of the Term B-2 Loans requested hereunder, the
Administrative Agent will record the Term B-2 Loans made by the Term B-2 Loan
Lenders pursuant to this Agreement in the Register.

SECTION 12. Indemnification. Each Loan Party shall indemnify each Agent (and any
sub-agent thereof), each Receiver and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all reasonable out-of-pocket losses, claims,
damages, liabilities and related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document, or any amendment, amendment and restatement, modification or waiver of
the provisions hereof or thereof, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Term B-2 Loan made hereunder or the use
or proposed use of the proceeds therefrom, or (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Lender, the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. WITHOUT LIMITATION OF THE FOREGOING, IT IS THE
INTENTION OF THE LOAN PARTIES, AND THE LOAN PARTIES AGREE, THAT THE FOREGOING
INDEMNITIES SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE. Amounts payable under this
Section 12 by the Loan Parties shall be payable on demand. This obligations of
the Loan Parties set forth in this Section 12 shall be in addition to all
indemnification, reimbursement or other obligations of the Loan Parties set
forth in the Credit Agreement and the other Loan Documents.

SECTION 13. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

SECTION 14. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so

 

11



--------------------------------------------------------------------------------

executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier or in PDF format via electronic mail shall be
effective as delivery of an original executed counterpart of this Agreement.

SECTION 15. Continuing Effectiveness. Except as modified by this Agreement, the
Credit Agreement and other Loan Documents shall remain in full force and effect
and the Borrower hereby ratifies and confirms the Credit Agreement and each Loan
Document in all respects, and after the Increase Effective Date all references
in the Credit Agreement and the other Loan Documents to the “Agreement” or the
“Credit Agreement”, as applicable, shall refer to the Credit Agreement as
modified hereby, and this Agreement shall be a Loan Document for all purposes.

SECTION 16. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 17. Headings. Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

SECTION 18. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrower and its successors and assigns, and upon
the Agents and the Lenders and their successors and assigns. The execution and
delivery of this Agreement by any Lender prior to the Increase Effective Date
shall be binding upon its successors and assigns and shall be effective as to
any loans or commitments assigned to it after such execution and delivery. The
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders except as a result of a
transaction expressly permitted by Section 6.05(c) or 6.05(e) of the Credit
Agreement.

[signature pages follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized as of the date first above written.

LOAN PARTIES:

 

NOVELIS INC., as the Borrower By:   /s/ Leslie J. Parrette Jr. Name:    Leslie
J. Parrette Jr. Title:   Senior Vice President and General Counsel AV METALS
INC., as Holdings By:   /s/ Thomas W. LaBarge Name:    Thomas W. LaBarge NOVELIS
CORPORATION, as U.S. Guarantor By:   /s/ Thomas W. LaBarge Name:    Thomas W.
LaBarge Title:   Authorized Signatory

[Increase Joinder Agreement]



--------------------------------------------------------------------------------

 

NOVELIS PAE CORPORATION, as U.S. Guarantor By:   /s/ Thomas W. LaBarge Name:   
Thomas W. LaBarge Title:   Authorized Signatory NOVELIS BRAND LLC, as U.S.
Guarantor By:   /s/ Thomas W. LaBarge Name:    Thomas W. LaBarge Title:  
Authorized Signatory NOVELIS SOUTH AMERICA HOLDINGS LLC, as U.S. Guarantor By:  
/s/ Thomas W. LaBarge Name:    Thomas W. LaBarge Title:   Authorized Signatory

[Increase Joinder Agreement]



--------------------------------------------------------------------------------

 

ALUMINUM UPSTREAM HOLDINGS LLC, as U.S. Guarantor By:   /s/ Thomas W. LaBarge
Name:    Thomas W. LaBarge Title   Authorized Signatory NOVELIS ACQUISITIONS
LLC, as U.S. Guarantor By:   /s/ Thomas W. LaBarge Name:    Thomas W. LaBarge
Title   Authorized Signatory NOVELIS NORTH AMERICA HOLDINGS INC., as U.S.
Guarantor By:   /s/ Thomas W. LaBarge Name:    Thomas W. LaBarge Title:  
Authorized Signatory

[Increase Joinder Agreement]



--------------------------------------------------------------------------------

 

NOVELIS UK LTD, as U.K. Guarantor By:   /s/ Thomas W. LaBarge Name:    Thomas W.
LaBarge Title   Authorized Signatory NOVELIS SERVICES LIMITED, as U.K. Guarantor
By:   /s/ Thomas W. LaBarge Name:    Thomas W. LaBarge Title   Authorized
Signatory NOVELIS AG, as Swiss Guarantor By:   /s/ Thomas W. LaBarge Name:   
Thomas W. LaBarge Title:   Authorized Signatory

[Increase Joinder Agreement]



--------------------------------------------------------------------------------

 

NOVELIS CAST HOUSE TECHNOLOGY LTD., as
Canadian Guarantor

By:

  /s/ Thomas W. LaBarge  

 

Name:

  Thomas W. LaBarge  

 

Title:

  Authorized Signatory  

 

4260848 CANADA INC., as Canadian Guarantor

By:

  /s/ Thomas W. LaBarge  

 

Name:

  Thomas W. LaBarge  

 

Title:

  Authorized Signatory  

 

4260856 CANADA INC., as Canadian Guarantor

By:

  /s/ Thomas W. LaBarge  

 

Name:

  Thomas W. LaBarge  

 

Title:

  Authorized Signatory  

 

[Increase Joinder Agreement]



--------------------------------------------------------------------------------

 

8018227 CANADA INC., as Canadian Guarantor By:   /s/ Thomas W. LaBarge  

 

Name:   Thomas W. LaBarge  

 

Title:   Authorized Signatory  

 

NOVELIS NO. 1 LIMITED PARTNERSHIP, as Canadian Guarantor, By:   4260848 CANADA
INC. Its:   General Partner By:   /s/ Thomas W. LaBarge  

 

Name:   Thomas W. LaBarge  

 

Title:   Authorized Signatory  

 

NOVELIS EUROPE HOLDINGS LIMITED, as U.K. Guarantor By:   /s/ Thomas W. LaBarge  

 

Name:   Thomas W. LaBarge  

 

Title:   Authorized Signatory  

 

[Increase Joinder Agreement]



--------------------------------------------------------------------------------

 

NOVELIS SWITZERLAND SA, as Swiss Guarantor By:   /s/ Thomas W. LaBarge  

 

Name:   Thomas W. LaBarge  

 

Title:   Authorized Signatory  

 

NOVELIS DEUTSCHLAND GMBH, as German Guarantor By:   /s/ Thomas W. LaBarge  

 

Name:   Thomas W. LaBarge  

 

Title:   Authorized Signatory  

 

NOVELIS MADEIRA UNIPESSOAL, LDA, as Madeira Guarantor By:   /s/ Thomas W.
LaBarge  

 

Name:   Thomas W. LaBarge  

 

Title:   Authorized Signatory  

 

[Increase Joinder Agreement]



--------------------------------------------------------------------------------

 

NOVELIS PAE S.A.S., as French Guarantor By:   /s/ Thomas W. LaBarge  

 

Name:   Thomas W. LaBarge  

 

Title:   Authorized Signatory  

 

NOVELIS LUXEMBOURG S.A., as Luxembourg Guarantor By:   /s/ Thomas W. LaBarge  

 

Name:   Thomas W. LaBarge  

 

Title:   Authorized Signatory  

 

NOVELIS DO BRASIL LTDA., as Brazilian Guarantor By:   /s/ Thomas W. LaBarge  

 

Name:   Thomas W. LaBarge  

 

Title:   Authorized Signatory  

 

[Increase Joinder Agreement]



--------------------------------------------------------------------------------

 

Signed and Delivered as a Deed by

    /s/ Thomas W. Barge  

 

Duly appointed attorney

 

Name: Thomas W. LaBarge

Title: Attorney

For and on behalf of

 

NOVELIS ALUMINUM HOLDING

COMPANY

 

Witness:

  /s/ Gregory S. Schlicht

Name:

  Gregory S. Schlicht

Address:

 

3560 Lenox Road, Ste. 2000

Atlanta, Georgia 30326

Occupation:

  Attorney

[Increase Joinder Agreement]



--------------------------------------------------------------------------------

THIRD PARTY SECURITY PROVIDERS:

 

NOVELIS ITALIA S.P.A., as Third Party Security Provider

By:

  /s/ Thomas W. LaBarge  

 

Name:

  Thomas W. LaBarge  

 

Title:

  Authorized Signatory  

 

 

NOVELIS FOIL FRANCE S.A.S., as Third Party Security Provider

By:

  /s/ Thomas W. LaBarge  

 

Name:

  Thomas W. LaBarge  

 

Title:

  Authorized Signatory  

 

[Increase Joinder Agreement]



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:        

      BANK OF AMERICA, N.A.       as Administrative Agent      

By:

 

/s/ Christopher Kelly Wall

       

Name:

  Christopher Kelly Wall        

Title:

  Managing Director

[Increase Joinder Agreement]

 



--------------------------------------------------------------------------------

 

LENDER:                                         

  JPMORGAN CHASE BANK, N.A.   By:  

/s/ Peter S. Predun

   

Name:

  Peter S. Predun    

Title:

  Executive Director  

Notice Address:

   

Attention:

   

Telephone:

   

Facsimile:

 

[Increase Joinder Agreement]

 



--------------------------------------------------------------------------------

Schedule I

Term B-2 Loan Commitments

 

Increase Term Loan Lender

   Term B-2 Loan Commitment    Applicable Percentage

JPMorgan Chase Bank, N.A.

   $225,000,000    100%

Total

   $225,000,000    100%



--------------------------------------------------------------------------------

Schedule II

Amortization Table

 

Date

   Term B-2 Loan Amount

December 31, 2011

   $562,500

March 31, 2012

   $562,500

June 30, 2012

   $562,500

September 30, 2012

   $562,500

December 31, 2012

   $562,500

March 31, 2013

   $562,500

June 30, 2013

   $562,500

September 30, 2013

   $562,500

December 31, 2013

   $562,500

March 31, 2014

   $562,500

June 30, 2014

   $562,500

September 30, 2014

   $562,500

December 31, 2014

   $562,500

March 31, 2015

   $562,500

June 30, 2015

   $562,500

September 30, 2015

   $562,500

December 31, 2015

   $562,500

March 31, 2016

   $562,500

June 30, 2016

   $562,500

September 30, 2016

   $562,500

December 31, 2016

   $562,500

Original Maturity Date

   Remaining outstanding principal